The opinion of the court was delivered by
Beasley, C. J.
The procedure placed before this court by this appeal seems destitute alike of basis and of object.
This is the posture of the transaction. These litigants were-partners in trade, and the respondent filed a bill seeking a dissolution and an account. At a certain stage in this course of law, and before decree, the respondent, being complainant, assigned, as it is claimed, all his interest in the matter in controversy to a third person, one Mrs. Millington. After this transfer a decree was rendered for a considerable sum in favor of the complainant. The defendant then was notified of this assignment, and being possessed of that knowdedge he took an appeal to this court. After some progress made in that procedure, these parties came to an understanding and settled their litigations. As a part of that adjustment the respondent discharged his decree in these words, viz.:
“And the said Thomas Dignan does hereby release and forever discharge the said James W. Dignan of and from said decree (the decree now in ques*462tion) in tlie court of chancery of Kew Jersey and of and from all claims, debts, demands, costs and expenses touching, concerning or growing out of said decree or the said chancery suit or the said appeal. And does hereby covenant and agree to execute any and all further necessary stipulations, orders or declarations concerning said suit and said decree, and either himself to cause said decree to be cancelled or to execute the requisite paper to enable and authorize the said James W. Dignan to cancel and nullify said decree.”
This release was by deed. From this status the appellant was entitled in the simple method appointed in the statute to have satisfaction of this decree to be entered on the record.
This being the situation, the petition, which is the foundation, of the proceeding now before this court, was filed by the appellant. That petition states the foregoing facts, and prays that an order may be made opening and setting aside the said decree,” that is the decree above referred to. The proceeding is between the original parties alone.
The mystery of the litigation begins at this stage. What sensible reason can be assigned to induce the chancellor to grant the prayer of this petition ? The defendant in a suit after a decree upon the merits has passed against him, and after he has settled such decree and the complainant has formally released to him all interest in it, is here asking to open the decree and to set it aside. The effect of such an order would be to revive the suit, placing it in the state for final hearing and decree, but it is certain that the complainant, after having released all his interest in the subject of the suit, could not take those steps. As between the parties to this record, an order opening this decree would be an act absolutely nugatory. It is to be noted that this petition in nowise calls in question the equity or legality of the settlement in question, but, on the contrary, the petitioner produces and relies on the deed in which it is contained. As long, therefore, as this instrument preserves its operative force, the satisfied suit in decree cannot be transformed in any degree unless by the mutual consent of both the contracting parties.
The reason assigned in the argument for opening and setting aside this decree was that the case had been put on final hearing and a decree taken in the suit after the complainant had, without the knowledge of the defendant, assigned all his interest in the *463suit to Mrs. Millington. It was insisted that by such transfer of interest the suit abated and the decree subsequently entered was a nullity. Admitting that, for the purpose of the argument, to be the legal effect of the transaction, it cannot, in the minutest degree, affect the standing of these parties inter se. With full knowledge of the assignment, they annulled this decree in the manner stated, and that concluded the affair as between themselves. In the argument on this subject there are certain indications that the modifications of this decree were intended to affect the equitable rights of the assignee, and the vice-chancellor considers such rights and places his decision upon that basis. The •contested point was whether the assignment came into legal existence prior to or after the making of the decree, and the decision being in favor of this latter proposition the petitioner was refused relief. But this entire inquiry was totally irrelevant. As we have seen, no matter what its result as between this appellant and respondent, it could have no effect whatever, and it is equally •evident that no possible determination that could have been made in the proceeding could either prejudice or benefit the rights of the assignee, she not being a party to the record. If this assignee has any equitable right in this decree, nothing that these parties before us could do in her absence would have the effect of impairing it. Mrs. Millington, the assignee, is now dead, and it is not pretended that her executrix has ever heard of this proceeding. So that neither the legal existence of this assignment nor its effect can be put in question under this petition; a decree with respect to such matters under present conditions would be an ■empty form of words.
But as, in the opinion of the court, a right result has been ' reached, let the decree be affirmed.
For affirmance—The Chief-Justice, Dixon, Garrison, Magie, Reed, Van Syckel, Bogert, Brown, Clement, Smith—10.
For reversal—None.